Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-16, and 19-22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0055311 A1 (hereinafter Aleksic) in view of “Rendering Techniques in Call of Juarez: Bound in Blood” by Pawel Rohleder, et al. (hereinafter Rohleder) in view of “Queried Virtual Shadow Maps” by Markus Geigl, et al. (hereinafter Geigl) in view of U.S. Patent Application Publication 2018/0293697 A1 (hereinafter Ray).
Regarding claim 1, the limitations “A game screen rendering method, performed by a terminal, the method comprising: obtaining scene data of a game screen, the scene data being used for constructing a game scene and an element included in the game scene” are taught by Aleksic (Aleksic describes a system for adjusting rendering quality of a game application based on a desired runtime length of a system relying on battery power, e.g. abstract, paragraphs 15-25, which would necessarily include that the game application obtains data defining a game scene and element(s) thereof, i.e. the primitives, textures, and executable code segments used for rendering the images by the graphics processing circuitry.)
The limitations “selecting a target rendering mode from n pre-configured rendering modes, n being an integer greater than 1 … rendering the scene data using the target rendering mode to generate the game screen; and displaying the game screen” are taught by Aleksic (Aleksic teaches, e.g. paragraphs 28-42, that rendering quality is adjusted based on several factors, by altering the quality of different rendering quality components as in paragraphs 23, 37, using a lookup table having a set of pre-configured rendering modes, e.g. figures 7, 8, paragraphs 33, 35, and selecting one of the pre-configured rendering modes for rendering the game screen for display, e.g. paragraph 38.  It is noted that although Aleksic does not use the term “mode”, per se, the lookup table has a set of entries, i.e. the claimed n, with each entry having a group of rendering quality component parameter values corresponding to a rendering quality level, i.e. the claimed modes.)
The limitation “the n pre-configured rendering modes includes a first rendering mode of performing lighting and adding a screen effect at a screen post-processing stage using a deferred rendering policy … wherein rendering the scene data comprises: rendering the scene data to obtain a first render target at the rendering stage in response to determining the target rendering mode is the first rendering mode; and performing lighting on the first render target at the screen post-processing stage to generate a lighted first render target, a pipeline of the lighting including drawing at least two of a sky box, a rim light, a screen space ambient occlusion effect, a secondary reflection of global illumination, deferred lighting and shading, a point light source and a shadow of the point light source, and a shadow of the first render target and physically based rendering lighting of the shadow; and adding a screen effect to the lighted first render target to generate the game screen” is not explicitly taught by Aleksic (Aleksic, e.g. paragraphs 16, 23, 33, teaches that different rendering modes may include executing different code segments, processing pipelines, or any other suitable rendering control information, but does not explicitly address a rendering mode in which lighting and screen effects are added at a post-processing stage using a deferred rendering policy, per se.)  However, this limitation is taught by Rohleder (Rohleder, e.g. sections 2.1, 2.2, 2.3, describes the rendering technique in the game Call of Juarez: Bound in Blood, which uses deferred shading with many stages of rendering, lighting/shading, and post-processing, i.e. section 2.3, paragraph 3, where solid (i.e. opaque, non-transparent) scene geometry is rendered into multiple render target buffers, followed by lighting/shading passes, i.e. section 2.3, paragraphs 4-8 including a one-bounce global illumination/ambient lighting pass, deferred shadow and screen space ambient occlusion pass, a sky dome mesh pass, a sun lighting pass, and dynamic lighting pass, and post-processing effect passes, i.e. section 2.3, paragraphs 9-12 adding fog, precipitation with depth of field, tone-mapping, color flattening, auto-exposure, glowing, blurring, depth-of-field, edge anti-aliasing, desaturation, sepia, and any other filters.  Rohleder’s lighting/shading passes include the claimed sky box, e.g. section 2.3, paragraph 6, a rim light, i.e. section 2.2 paragraph 3 indicates any form of geometry can be used as a light source, a screen space ambient occlusion effect, e.g. section 2.3, paragraph 5, a secondary reflection of global illumination, e.g. section 2.3, paragraph 4, deferred lighting and shading, i.e. section 2.3, paragraphs 4-9 are all deferred lighting and shading, a point light source and shadow, e.g. section 2.3, paragraph 8 applying dynamic lighting and shadowing for lights in the scene, which can be point lights, i.e. section 2.2, paragraph 3, as well as a shadow of the first render target and physically based rendering lighting thereof, e.g. section 2.3, paragraph 7.  Finally, Rohleder’s post-processing effect passes, e.g. section 2.3, paragraphs 8-12 correspond to the claimed added screen effect(s).)
Therefore it would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify Aleksic’s adjustable quality rendering system to include Rohleder’s deferred lighting and rendering pipeline as the rendering pipeline for one or more of the rendering quality modes defined in Aleksic’s lookup table, i.e. Aleksic suggests that different executable code or processing pipelines could be used by the different rendering quality modes, and Rohleder’s pipeline is one possible pipeline which could be used for rendering.
The limitation “a second rendering mode of performing lighting at a rendering stage and adding a screen effect at the screen post-processing stage using a forward rendering policy” is not explicitly taught by Aleksic or Rohleder (As noted above, Aleksic, e.g. paragraphs 16, 23, 33, teaches that different rendering modes may include executing different code segments, processing pipelines, or any other suitable rendering control information, but does not explicitly address a rendering mode in which lighting is performed at a rendering stage and screen effects are added at a post-processing stage using a forward rendering policy, per se.)  However, this limitation is taught by Geigl (Geigl, e.g. abstract, sections 3, 3.1, 3.2, describes a system for virtual tiled shadow mapping implemented using a deferred shadowing technique which, in a first pass renders the scene into a render target that includes the color of each pixel in the object when lit by the light, and in a second pass performs shadow mapping to modulate the color of pixel fragments which are determined to be shadowed, i.e. a forward rendering policy of performing lighting at the rendering stage and adding the shadowing effect at the screen post-processing stage.)
Therefore it would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify Aleksic’s adjustable quality rendering system, including Rohleder’s deferred lighting and rendering pipeline for one or more of the rendering quality modes, to include Geigl’s queried virtual shadow map rendering technique for one or more of the rendering modes defined in Aleksic’s lookup table, i.e. Aleksic suggests that different executable code or processing pipelines could be used by the different rendering quality modes, and Geigl’s technique is one possible technique for rendering.  It is additionally noted that Aleksic’s system determines the energy usage per unit of time for the different rendering modes of the table, e.g. paragraphs 28, 29, 35, such that the mode(s) using Rohleder’s pipeline would correspond to a first quality level(s) and first energy usage(s) and the mode(s) using Geigl’s technique would correspond to second quality level(s) and second energy usage(s).
The limitation “a third rendering mode provided for a low-end model” is taught by Aleksic (Aleksic, e.g. paragraph 38, teaches that the system will reduce the rendering quality mode until a lowest rendering quality mode would prevent maintaining reserved energy for higher priority applications, corresponding to the claimed rendering mode suitable for a low-end model.  That is, the lowest rendering quality mode would eliminate rendering features which use additional power, as in paragraphs 23 and 35, and therefore would also require less processing capability or memory capacity and therefore be suitable for execution on devices having relatively low-end processing capabilities or memory capacities.)
The limitations “wherein selecting the target rendering mode from the n pre-configured rendering mods comprises: obtaining a device performance parameter of a terminal displaying the game screen, the device performance parameter including at least one of a static performance parameter,  … receiving a selection of a rendering mode matching the device performance parameter as the target rendering mode used for rendering the game screen from the n pre-configured modes” are taught by Aleksic (Aleksic teaches, e.g. paragraph 29, that the system includes battery performance data, i.e. static performance parameter information including hardware configuration information, e.g. either historical data of battery usage according to different operating parameters such as processor clock frequency, i.e. the claimed CPU frequency, and voltage, or performance information provided by the manufacturer.  Aleksic further teaches, e.g. paragraphs 28-30, figure 4, that the application runtime predictor module 428 uses the battery performance data 402 and application power usage information 440 to predict the amount of time the application can run at its current level, which is used as part of the determination of which rendering quality mode to use, i.e. Aleksic, e.g. paragraphs 28-31, 38-41, teaches that the rendering quality mode is selected according to a desired runtime indicated by the user, an amount of power remaining in the device, and the predicted amount of power used by different rendering quality modes.)
The limitation “the static performance parameter including at least one of a quantity of central processing unit (CPU) cores, a quantity of graphics processing unit (GPU) cores, and a size of a memory of the terminal” are partially taught by Aleksic (Aleksic, e.g. paragraph 23, suggests that one of the differences between rendering modes could include using less memory for textures and powering off one or more portions of RAM, which would implicitly require knowledge of memory size as part of the historical data, i.e. as in paragraph 29, the historical data indicates power consumed using particular operating parameters, where the amount of available memory which is powered on would correspond to different rates of power consumption, analogous to processor clock and supply voltage or number of applications running.  Further, although Aleksic, e.g. paragraphs 28-30,  does suggest any other suitable parameters could be tracked as part of the historical data, Aleksic does not explicitly mention considering a number of GPU or CPU cores or memory size, per se.)  However, this limitation is suggested by Ray (Ray, e.g. abstract, paragraphs 123-219, describes a system for adjusting graphics rendering parameters based on historical, device hardware, user preferences, and contextual profile data.  Ray, e.g. paragraphs 133-135, 139, 141, 154, 160-165, 176-177, 188-191, 213-217, in particular, describe the configuration adjuster and recommendation engine elements, which adjust rendering parameters, e.g. paragraphs 154, 160, and recommend rendering parameters based on stored profile data, e.g. paragraphs 164, 190, 191, 213-217, respectively.  Further, Ray suggests that profile information used by the recommendation engine to determine machine configuration settings may be obtained from a vendor or downloaded from a cloud server, e.g. paragraph 213, and may include profile data for different configurations and settings, e.g. paragraph 216, indicating that the different configurations in the profile data may include different numbers of GPU slices or sub-slices, where a “slice”, e.g. paragraphs 88, 91, 101, corresponds to a portion of the processing resources available to the graphics processing system, i.e. a number of graphics processing engines 431, 432, N, is indicated by the number of GPU “slices” in the profile data.  Further, e.g. paragraph 94, each of the graphics processing engines 431, 432, N, has an associated graphics memory 433, 434, M, i.e. each GPU “slice” includes an associated amount of memory.  That is, in sum, Ray teaches that a configuration engine for adjusting rendering parameters may use profile data provided from a vendor or cloud service which indicates relative performance for different hardware configurations, including a number of GPU processing cores 431, 432, N, and size of memory available, 433, 434, M, i.e. the number of GPU slices, corresponding to the claimed static performance parameters.  It is additionally noted that Ray also suggests that profile data may account for sub-slices, which would allow for representing the powered state of RAM chips as suggested by Aleksic, in the memories 433, 434, M, i.e. representing a different number of powered sub-slices of the GPU as in paragraphs 191, 216 of Ray.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksic’s adjustable quality rendering system, including Rohleder’s pipeline for one or more of the rendering quality modes, including Geigl’s queried virtual shadow map rendering technique for one or more of the rendering modes defined in Aleksic’s lookup table, to incorporate Ray’s vendor/cloud service provided profile data indicating historical performance according to different configurations having different numbers of powered GPU slices and sub-slices, in order to allow Aleksic’s system to profile and select from rendering modes using different numbers of powered GPU slices and sub-slices, i.e. GPU cores and GPU memory RAM chips, respectively.  As discussed above, Ray’s system is directed to graphics performance adjustment using historical data, analogous to Aleksic’s system, and further teaches that profile data can consider the power costs of different numbers of GPU cores, i.e. slices, and sub-slices, which would correspond to Aleksic’s RAM chips, being a sub-portion of a GPU core and memory, e.g. 431, 433.  In the modified system, the number of powered GPU cores and the number of powered RAM chips in each GPU core would be included in Aleksic’s battery performance data used to determine a rendering mode, e.g. paragraphs 28-30, as discussed above, thereby allowing Aleksic’s total power calculator and runtime predictor to account for different numbers of GPU cores and/or powered RAM chips therein when calculating power usage and predicting runtimes as part of the continuous process of adjusting the rendering quality mode, as discussed in paragraphs 38-41.
Regarding claim 2, the limitations “obtaining mode selection information, the mode selection information being used for indicating a rendering mode selected by a user; and receiving selection of the rendering mode indicated by the mode selection information as the target rendering mode” is taught by Aleksic (Aleksic teaches, e.g. paragraphs 32, 33, that the user may directly select the rendering quality mode on a per-application basis using the lookup table of rendering quality modes.)
Regarding claim 3, the limitation “the device performance parameter further comprises a dynamic performance parameter, the dynamic performance parameter including a memory occupancy rate” is partially taught by Aleksic as modified in the claim 1 rejection above (Aleksic teaches, e.g. paragraphs 28-30, figure 4, that the application runtime predictor module 428 uses the battery performance data 402 and application power usage information 440 to predict the amount of time the application can run at its current level, corresponding to dynamic performance parameters, e.g. processor power usage rates, such as CPU and/or GPU usage rate, or a number of applications running.  Aleksic does not explicitly mention memory occupancy rate as a consideration.)  However, this limitation is taught by Ray (As discussed in the claim 1 rejection above, Ray teaches additional configuration and performance information that may be stored in a profile used for adjusting graphics performance parameters.  While the modification in the rejection of claim 1 only relied on Ray’s suggestion to consider different numbers of GPU cores and/or powered RAM chips therein when calculating power usage and predicting runtimes, Ray, e.g. paragraphs 190, 195, 199, also teaches additional profile information may include memory usage and/or occupancy of a hardware block, where said profile information is used by the configuration engine for adjusting graphics performance parameters.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksic’s adjustable quality rendering system, including Rohleder’s pipeline for one or more of the rendering quality modes, including Geigl’s queried virtual shadow map rendering technique for one or more of the rendering modes defined in Aleksic’s lookup table, incorporating Ray’s vendor/cloud service provided profile data indicating historical performance according to different configurations having different numbers of powered GPU slices and sub-slices, to also incorporate memory usage and/or occupancy of a hardware block information into the profile data used to select rendering modes as taught by Ray, in order to further improve Aleksic’s total power calculator and runtime predictor, analogous to the modification in the rejection of claim 1.
Regarding claim 4, the limitations “re-obtaining the dynamic performance parameter every preset duration; and adjusting the target rendering mode according to the dynamic performance parameter as re-obtained” are taught by Aleksic (Aleksic, e.g. paragraph 38, teaches that the method of figure 6 may repeated every N milliseconds, where the method includes obtaining the battery capacity information in step 606, i.e. obtaining the dynamic performance parameter as discussed in the claim 3 rejection above, and adjusting the rendering quality mode in step 618, or not, in step 616.)
Regarding claim 8, the limitations “wherein the rendering pipeline pre-configured in the first rendering mode includes x types of screen effects, x being an integer greater than 1, wherein adding the screen effect to the lighted first render target to generate the game screen comprises: adding a screen effect to the lighted first render target to generate the game screen according to a switch configuration corresponding to each of the x types of screen effects, wherein in response to determining a switch configuration corresponding to an ith type of screen effect in the x types of screen effects is on, the ith type of screen effect is added, and wherein in response to determining the switch configuration corresponding to the ith type of screen effect is off, the ith type of screen effect is not added, i being a positive integer less than or equal to x” is implicitly taught by Aleksic in view of Rohleder (As discussed in the claim 1 rejection above, in the combined system, Rohleder’s pipeline could be used for one or more of the rendering quality modes.  Rohleder, e.g. section 2.3, paragraphs 8-12, describes many possible post-processing effects, e.g. fog, precipitation with depth of field, tone-mapping, color flattening, auto-exposure, glowing, blurring, depth-of-field, edge anti-aliasing, desaturation, sepia, and any other filters.  Aleksic indicates that one possible difference between the rendering quality modes stored in the table could be disabling anti-aliasing to perform, e.g. paragraphs 23, 37, i.e. a first rendering mode could include using Rohleder’s pipeline with all the mentioned post-processing effects, and a second rendering mode could include using Rohleder’s pipeline with the anti-aliasing disabled to reduce power usage.  Aleksic also indicates any other rendering control could be varied among different rendering quality modes, as in paragraphs 33, 37, such that one of ordinary skill in the art would have found it implicit that one or more of the post-processing effects effect could also be selectively disabled, i.e. a third mode could include using Rohleder’s pipeline without the bloom effect and with the anti-aliasing effect, and a fourth mode in which Rohleder’s pipeline is performed without the bloom effect or the anti-aliasing effect, corresponding to two additional rendering quality levels having different energy usage levels.)
Therefore it would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify Aleksic’s adjustable quality rendering system, including Rohleder’s pipeline for one or more of the rendering quality modes, including Geigl’s queried virtual shadow map rendering technique for one or more of the rendering modes defined in Aleksic’s lookup table, incorporating Ray’s vendor/cloud service provided profile data indicating historical performance according to different configurations having different numbers of powered GPU slices and sub-slices, to include rendering quality modes using Rohleder’s pipeline which selectively enables or disables all of the known post-processing effects in order to provide additional rendering quality modes having different qualities and energy usage levels.  
Regarding claim 10, the limitation “wherein the lighting and/or adding the screen effect is performed in at least one of an alternate-frame rendering manner, an alternate-pixel rendering manner, and a reduced resolution rendering manner” is taught by Aleksic in view of Rohleder (Rohleder, e.g. section 2.3, paragraphs 4-8, teaches that the lighting/shading passes are performed using reduced resolution buffers, i.e. 1/4 or 1/16 resolutions)
Regarding claim 11, the limitations “rendering and performing lighting and shading on the scene data to obtain a lighted and shaded second render target at the rendering stage in a physically based rendering (PBR) manner in response to determining the target rendering mode is the second rendering mode; and adding b pre-configured screen effects to the second render target at the screen post-processing stage to generate the game screen, b being a positive integer” is taught by Aleksic in view of Geigl (As discussed in the claim 1 rejection above, Geigl, e.g. abstract, sections 3, 3.1, 3.2, describes a system for virtual tiled shadow mapping implemented using a deferred shadowing technique which, in a first pass renders the scene into a render target that includes the color of each pixel in the object when lit by the light, and in a second pass performs shadow mapping to modulate the color of pixel fragments which are determined to be shadowed, i.e. a forward rendering policy of performing lighting at the rendering stage and adding the shadowing effect at the screen post-processing stage.  Further, it is noted that the term “physically based rendering” is not defined by the disclosure beyond the terms themselves, such that the broadest reasonable interpretation would include any rendering technique for lighting and shading which is not disclosed as being something other than based on physics, i.e. Geigl does not suggest that the lighting and shading performed in an unconventional way that is not based on the physics of light and color, and therefore Geigl’s shading in the first pass is within the scope of the claimed “physically based rendering”.)
Regarding claim 12, the limitation “rendering and performing lighting and shading on the scene data to obtain a lighted and shaded third render target at the rendering stage in response to determining the target rendering mode is the third rendering mode; and adding c pre-configured screen effects to the second render target at the screen post-processing stage to generate the game screen, c being a positive integer” is taught by Aleksic in view of Rohleder (Aleksic, e.g. paragraph 37, 41, figure 8, teaches that the different rendering modes may include enabling or disabling anti-aliasing, or using different anti-aliasing techniques.  Further, Rohleder, e.g. section 2.3, teaches that anti-aliasing can be performed as a post-processing effect, such that the third rendering mode taught by Aleksic, as discussed in the claim 1 rejection above, may include performing a post-processing anti-aliasing effect.)
Regarding claims 13 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Aleksic also teaching that the method is employed by a device, e.g. paragraph 29, and may be executed using software control, e.g. paragraph 16.
Regarding claims 14 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 8, 11, and 12 above, i.e. as in the rejections of claims 8 and 11 the first and second rendering modes may have a plurality of post-processing effects, and as in the rejection of claim 12, an anti-aliasing post-processing effect may be selectively enabled or disabled for each rendering mode, i.e. the third rendering mode may have no post-processing effects, or alternately, the second rendering mode could include both the shadow effect pass and anti-aliasing effect pass and the third rendering mode have only an anti-aliasing effect pass, where both alternatives would correspond to the claimed scenario in which the first rendering mode (Rohleder’s pipeline) and second rendering mode (Geigl’s pipeline) have more post-processing effects than the third rendering mode.
	Regarding claim 22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above, i.e. as in paragraph 38, depending on the predicted amount of power that will be used for the application at different rendering levels, the quality of rendering corresponding to the desired application runtime selected by the user, and the remaining battery capacity, a higher or lower quality of rendering level is selected, e.g. as in the example of paragraph 39, initially a first level of rendering quality is used and then switched to a second or lower quality when the battery capacity reaches a lower threshold.  Analogously, if the battery capacity were increased, i.e. if the user were to plug their mobile device into a power supply to re-charge the battery and provide power to the system after the application had been running off of battery power, then the battery capacity would increase beyond the exemplary threshold and return to the second or first level of rendering quality.
	Regarding claim 24, the limitation “wherein the deferred lighting and shading is performed after drawing the skybox” is taught by Aleksic in view of Rohleder (Rohleder, e.g. section 2.3, paragraph 6, first performs the sky dome mesh rendering pass, followed by passes for lighting and shadowing from the sun and dynamic lights, e.g. section 2.3, paragraphs 7-8.  As noted in the claim 1 rejection above, all of the lighting/shading passes in section 2.3, paragraphs 4-8 are part of a deferred lighting and shading pipeline, such that the sky dome mesh is both part of the deferred lighting and shading, but also is performed before the deferred sun lighting and shading pass and deferred dynamic light lighting and shading pass, as claimed.  It is additionally noted that Rohleder does not disclose that the sky dome pass cannot be performed as the first pass in the lighting/shading passes, i.e. the sky dome pass does not depend on results determined in the passes of section 2.3, paragraphs 4-5.)
	Regarding claim 25, the limitations “wherein the dynamic performance parameter further comprises at least one of a CPU usage rate, a GPU usage rate, and a quantity of processes of the terminal” are taught by Aleksic (As noted in the claim 3 rejection above, Aleksic teaches, e.g. paragraphs 28-30, figure 4, that the application runtime predictor module 428 uses the battery performance data 402 and application power usage information 440 to predict the amount of time the application can run at its current level, corresponding to processor power usage rates, i.e. a CPU and/or GPU usage rate.  Additionally, because the historical battery performance data accounts for the number of applications running as noted in paragraph 29, one of ordinary skill in the art would have understood that Aleksic’s application runtime predictor module 428 would consider the number of applications running in predicting the amount of time that the current application can be run at its current level, i.e. if the application is the only application running, then the application accounts for all the power used by the system in the prediction, whereas if there are other applications running (as is common on many battery powered gaming devices, e.g. laptops or smartphones) then the predicted amount of time the current application can be run would be impacted by the power consumed processing the other applications.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0055311 A1 (hereinafter Aleksic) in view of “Rendering Techniques in Call of Juarez: Bound in Blood” by Pawel Rohleder, et al. (hereinafter Rohleder) in view of “Queried Virtual Shadow Maps” by Markus Geigl, et al. (hereinafter Geigl) in view of U.S. Patent Application Publication 2018/0293697 A1 (hereinafter Ray) as applied to claim 1 above, and further in view of “Forward Shadow Mapping” by Hansong Zhang (hereinafter Zhang).
Regarding claim 7, the limitations “wherein the first render target includes a color texture of a main camera, depth and normal textures of the main camera, … and wherein rendering the scene data to obtain the first render target comprises: rendering the scene data using the main camera, to obtain the color texture of the main camera, and the depth and normal textures of the main camera” are taught by Aleksic in view of Rohleder (Rohleder, e.g. section 2.3, paragraph 3, table 2.1, teaches that the solid geometry rendering generates a render target including color, normal, and depth textures obtained by rendering the scene using the main camera.)
The limitation “and a depth texture of a shadow camera … and rendering the scene data using the shadow camera to obtain the depth texture of the shadow camera” is implicitly taught by Aleksic in view of Rohleder (Rohleder, e.g. section 2.3, paragraphs 5, 7, teaches sun and cloud shadows are rendered into a shadow map/buffer for calculating shadowing effects in the rendered image, but does not further describe how this would be performed, although one of ordinary skill in the art would have understood that shadow maps operate by generating depth images from the point of view of a light source to determine whether a fragment is in shadow.)  However, this limitation is taught by Zhang (Zhang describes forward shadow mapping, e.g. abstract, sections 3, 3.2, which includes rendering the scene from the light’s viewpoint to get the resulting depth buffer as a shadow map, and performing a depth comparison of warped shadow map pixels to eye pixels determine whether the eye pixel is in a lit by the light, which is performed during shading in deferred shading architectures.)
Therefore it would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify Aleksic’s adjustable quality rendering system, including Rohleder’s pipeline for one or more of the rendering quality modes, including Geigl’s queried virtual shadow map rendering technique for one or more of the rendering modes defined in Aleksic’s lookup table, incorporating Ray’s vendor/cloud service provided profile data indicating historical performance according to different configurations having different numbers of powered GPU slices and sub-slices,  to perform Zhang’s forward shadow mapping technique by generating a shadow depth image by rendering the scene from the sun viewpoint because Rohleder teaches sun and cloud shadow map/buffers are used as part of the deferred shading pipeline without describing the well known details of shadow mapping, and Zhang does teach those details.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0055311 A1 (hereinafter Aleksic) in view of “Rendering Techniques in Call of Juarez: Bound in Blood” by Pawel Rohleder, et al. (hereinafter Rohleder) in view of “Queried Virtual Shadow Maps” by Markus Geigl, et al. (hereinafter Geigl) in view of U.S. Patent Application Publication 2018/0293697 A1 (hereinafter Ray) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2008/0118148 A1 (hereinafter Jiao) in view of U.S. Patent 5,764,228 (hereinafter Baldwin).
Regarding claim 9, the limitations “drawing a mask using a stencil, the mask including at least one UI control; and superimposing the mask on an upper layer of the first render target, wherein lighting and/or adding the screen effect is performed on an area in the first render target that is not blocked by the UI control” is not explicitly taught by Aleksic (Aleksic, Rohleder, and Geigl do not explicitly discuss user interface elements, per se, although Official Notice is taken of the fact that it is old and well known in the art of computer graphics to provide 2D user interface elements as overlays to a 3D rendered game scene.  However, while superimposed 2D UI controls are old and well known in the art of computer graphics, none of the cited references further teach superimposing a 2D UI control by drawing a stencil mask on an upper layer, and performing lighting and/or screen effects in areas not blocked by the stencil mask, per se.)  However, this limitation is taught by Jiao in view of Baldwin (Jiao teaches a system for performing 2D and 3D graphics processing, e.g. paragraphs 42-70, where scissoring regions are defined for areas in which 2D graphics are performed, e.g. paragraphs 18-22, and the scissoring regions are used to cull pixels which fail a scissor/stencil test in the early depth/stencil test stage of a 3D graphics pipeline and only perform further rendering on pixels which pass the early depth/stencil test stage, e.g. paragraphs 56, 57, 65-67.  Furthermore, while Jiao does not explicitly teach that the scissoring regions correspond to superimposed UI elements, Baldwin teaches that rendering pixels which are covered by GUI elements can be avoided by using scissor/stencil testing, e.g. abstract, col 25, lines 46-52, col 26, lines 32-50, col 31, line 60 – col 32, line 26.)
It is further noted that because Applicant did not traverse the assertion of official notice, first taken in the 12/2/21 Office Action, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in  the art before the effective filing date of the claimed invention to modify Aleksic’s adjustable quality rendering system, including Rohleder’s pipeline for one or more of the rendering quality modes, including Geigl’s queried virtual shadow map rendering technique for one or more of the rendering modes defined in Aleksic’s lookup table, incorporating Ray’s vendor/cloud service provided profile data indicating historical performance according to different configurations having different numbers of powered GPU slices and sub-slices,  to use Jiao’s efficient scissoring technique in order to avoid performing rendering operations on pixels which are not visible due to GUI elements overlaying the pixels as taught by Baldwin.  In the combined system, for rendering modes defined in Aleksic’s lookup table, using Rohleder’s pipeline, Geigl’s technique, or any other compatible technique, the system would define scissoring regions as taught by Jiao, based on GUI elements overlaying the game scene as taught by Baldwin, and only perform further rendering operations on pixels which are not culled by the scissoring regions, i.e. defining a stencil mask based on UI elements, superimposing the stencil mask over the render target, and only performing lighting and/or screen effect rendering operations for pixels which are not occluded by the stencil mask.

Response to Arguments
Applicant’s arguments, see page 15, filed 10/25/22, with respect to 35 U.S.C. 112 b rejections of claims 7-10 and 22 have been fully considered and are persuasive.  The 35 U.S.C. 112 b rejections of claims 7-10 and 22 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 7-16, 19-22, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619